 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. R. Grace&Co., Southbridge Plastics DivisionandGrady Eddings.Case 26-CA-3089November 5, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn June 24, 1969, Trial Examiner Myron S.Waks issued his Decision in the above-entitledproceeding, recommending that the complaint bedismissed,assetforthintheattachedTrialExaminer'sDecision.ThereaftertheGeneralCounsel filed exceptions to the Decision, togetherwith a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andtheentirerecord in this case, and adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S WAKS, Trial Examiner This case, tried atSelma, Tennessee, on January 7 and 8, 1969, pursuant toa charge filed on June 3, 1968,' and a complaint issuedSeptember 5, presents the question first whether the Boardshould defer to an arbitrator's decision issued October 28,and, if such deferral is not warranted, whether theRespondent discharged LoydWhirley in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, in that it condoned his participation inan unlawful strike and later discharged him, at least inpart, for this reasonRespondent'smotionmade at the beginning of thehearing,'which I then denied, and later renewed in itsbrief,todismiss the complaint in deference to thearbitrator's award is disposed of in accordance with thedecision hereinafter set forth.'All dates hereinafter referred to occurred in 1968'OnOctober 16 Respondent had filed a pretrial motion that theUpon the entire record in this case and after dueconsideration of the briefsfiled bythe parties,Imake thefollowingFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings establish and I find that the Company isengaged in the manufacture of plastic products at its plantinCorinth,Mississippi, further that the Company, duringthe 12 months preceding the issuance of complaint, in thecourse of its business operations received at its Corinth,Mississippi, location, products valued in excess of $50,000directlyfrompointslocatedoutsidetheStateofMississippi, and, during the same period, sold and shippedfrom its Corinth, Mississippi, location, products valued inexcess of $50,000 directly to points located outside theState of MississippiUpon these admitted facts, it isconceded and I find that the Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDThe pleadings further establish and I find that LocalUnion No 759 and the International Union of UnitedRubber, Cork, Linoleum and Plastic Workers of America,AFL-CIO, are now, and have been at all times materialherein, labor organizations within the meaning of Section2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESThe central question presented by the complaint, whichalleges a violation of the Act based on the discharge ofLoyd Whirley, is whether Whirley's discharge for his roleinabreach-of-contract strikewas unlawful becauseRespondent had condoned the unlawful aspect of thisotherwise protected concerted activity' The threshholdquestion, the resolution of which I find makes unnecessarya determination of the issue presented by the complaint, iswhether the Board should defer to an arbitrator's awardwhich,interalia,upheld the Company's action indischargingWhirleyA The Discharge of WhirlevInorder that the arguments of the parties and mydecisionconcerning the question of deferring to thearbitration award may be fully understood, there is setforth below the circumstances surrounding the dischargeof WhirleyUpon reporting to work on May 13, at 3 p m (the startof the second shift), the alleged discriminatee,Whirley, autilitylaborer for the Respondent since January 17,parked his car in an unauthorized spaceWhen Whirleycomplaint herein be dismissed and that the Board defer to the arbitrator'saward, that was denied on December 3 by Associate Chief Trial ExaminerCharlesW Schneider, who concluded on the basis of the award and thebriefsofparties that there were issues presented which might beilluminated by an evidentiary hearing'There is no dispute between the parties that the strike was in breach ofcontract or that the discharge of Whirley was based, at least in part, onWhirley's role in the strike'In setting forth the events which culminated in Whirley's discharge, ithas been my intention to refrain from any suggestion as to how I wouldhave ruled on any facts in dispute had I considered the case on its merits179NLRB No. 81 W. R. GRACE & CO.501returned to his car at 11 p m that night, he found a ticketha-' been placed under his windshield wiper by the guardand that the wiper was damaged. Whirley repaired thewiper at a cost of $7.50, and on May 14 reported thismatter to Personnel Director Robinson, claimed that thewiper had been damaged by the guard who placed theticket there, and requested that the Company reimbursehim for the wiper Later that evening, Robinson spoke toWhirley and informed him that he would have to provethat the guard had broken the wiper before the Companywould reimburse himWhirley thereafter related thesubstance of his conversation with Robinson to his fellowemployeesAnd there is testimony which would indicatethat this was the precipitating factor in the walkout whichfollowedAt 7 p.m. that evening the employees in the print shopincludingWhirley engaged in a walkout leaving thecompany premises, they were subsequently joined by amajorityof the second-shift employees. The strikingemployees first gathered in cars and on foot on the roadin front of the plant There is testimony that Whirley wasone of the first employees to punch out and was observedwaving other employees to join the group on the road.During the time the striking employees were on the roadRespondent's Production Manager Wayne Small inquiredof them the reason for the strike and was told of variousgrievances including the problem of parking spaces. Thereisalso testimony that Union Treasurer Ralph Lamberttold the strikers that they were acting in breach ofcontract, that he requested them to return to work, andthathestatedthattheUnionmightsuffertheconsequences if they did not The employees were alsoadvised that the company representative would meet withthem on the company premises in an attempt to resolvetheir grievances; however, the striking employees refusedtomeet with the Company on the plant premises insistingthat any meetings would have to be at the union hall Thiswas agreed to and the employees repaired to the unionhall where what was described as a noisy meeting ensued.SupervisorsWayne Small and Joe Brewer were presentthroughout the meeting Personnel Director Robinson,who was not present at the plant when the walkoutoccurred, arrived at the hall later, and spoke to theemployees. There is a sharp conflict in testimony as towhat was said by Robinson at the meeting. It is notdisputed that Robinson advised the employees that theywere in breach of contract and requested that they returntowork.GeneralCounsel'switnessestestifiedthatRobinson also told the employees that if they returned towork before the start of the 11 p.m shift no disciplinaryactionwould be taken This was denied by Robinson.Severalotherwitnesseswere called by Respondent,including officers of the local union, who testified thatthey had heard no such promise made. Robinson testifiedthat in fact he had responded to a question in this regardby an unidentified employee by stating he could make nopromises since Ira Frantzman, the operations manager,was out of the city and he would have to discuss thematterwithhimTherewas further testimony byRobinson and local union officers that after they hadreturned to the plant they had questioned Robinson, firstin the guard house and later in his office, as to whatdisciplinaryaction, if any, the Company would takebecause of the strike, and that Robinson had indicated hedid not know because Frantzman was out of the city.According to Robinson, following the walkout heinstituted an investigation to learn who the instigators hadbeen, that based on the information disclosed by theinvestigation he was satisfied that Whirley was a leader inthestrike.Robinson then testified that in a laterconversation withWhirley he learned thatWhirley hadbeen employed by Guardsmark, a guard service companyused by the Employer, and because of an agreement withGuardsmark not to hire their employees he had checkedWhirley's file and learned for the first time that Whirleyhad failed to list Guardsmark as a prior employer on hisapplication formRobinson further testified that this wasan offense which the Company has regarded as asufficient basis to deny employment to an applicant or todischarge an employee already on the job The Companywould not have learned of Whirley's omission on theemployment form in the ordinary course of events andwasmade aware of it as a result of its activities inconnection with the investigation of the May 14 strikeAccording to the Company upon Frantzman's return tothe plant on Tuesday, May 21, Robinson discussed withFrantzman what he had learned regarding Whirley's rolein the strike and Whirley's failure to disclose his prioremployment with GuardsmarkWhirley's suspension witha view to discharge in accordance with the terms of thecollective-bargaining agreement for what was believed tobe his leadership role in the strike and his omission on hisemployment form was agreed to by FrantzmanWhirleywas informed of the Company's decision on May 24,when he was suspended with a view to discharge, on May28,Whirley received his paycheck and discharge papersthrough the mailB.The Arbitration Proceeding and the AwardUpholding the Dischargeof WhirleyFollowing his notification of discharge,a grievancesigned by Whirley and a union committeeman was filedunder the contract on May 31.5 On October 17 anarbitration proceeding was held before Arbitrator TonySabella in which the grievances arising from the dischargeofWhirley and the disciplinary action taken againstparticipants in the May 25, as well as the May 14 strikewas submitted On October 28, the arbitrator issued hisopinion and award upholding the Company'sdiscipline ofthe strikers including WhirleyIn his opinion and award,the arbitrator,noted certainfacts which are undisputed.Thus the arbitrator noted thestipulationof the parties that the grievants includingWhirley had participated in an illegal work stoppage onMay 14 and/or May 25, 1968 The arbitrator also notedthat the Company in the past had been "plagued by aseries of work stoppages"As to the walkouts involved inthe case before him the arbitrator found that during theMay 14 strike, Personnel Director Robinson "informedthe assembled group of their illegal action and requestedthem to return to work," that"[t]hemeeting got out ofhand and the Company Officials decided to leave," thatshortly thereafter the walkout ended; the arbitrator alsofound that the May 25 walkout was related to grievantWhirley's discharge.Directing his attention to the May 14 stoppage andWhirley's discharge, the arbitrator found "no decision'On June 3, GradyEddings, as an individual,filed the 8(a)(1) and (3)charge in this case alleging discriminationby the Company as to 20employees including Whirley The charge was filed aftera further strike onMay 25 to protest Whirley's discharge had resultedin the discharge orsuspensionof the named employees for their participation in both thestrikes of May 14 and 25or the strikeof May 25 only The charge wasdismissed as to all namedemployeesexceptWhirley astowhom thiscomplaint issued 502,DECISIONS OF NATIONAL LABOR RELATIONS BOARDregarding a discharge was made immediately becauseplantManager Frantzman was out of town and nodecision could be made in his absence because he had soordered in the light of the tense situation and threats ofwalkouts for discharges", that, following Frantzman'sreturn the following Tuesday, "a decision, cleared with thelocal attorney, to discharge grievantWhirley was madebecause he was a `leader' in the walkout, had urged theemployees to clock out and had falsified his applicationfor employment by not including employment with anddischarge by an independent plant protection agency, alsoemployed by the Company." The arbitrator thereafterstatedwith regard to the May 25 walkout that "Thedischarge of Whirleyeven if illegal and in violation ofthe agreement does not justify the walkout However thedischarge of grievantWhirley does not appear to havebeen in violation of the agreement, or illegal." Afterrejecting the Union's contention of condonation based onthe lapse of time between Whirley's application and hisdischarge, in part, for falsification of the application, thearbitrator states, "In any eventthe Company wasjustified in discharging grievantWhirley for the May 14thwalkout " The arbitrator then considered the Union'scontention that company officials present at the May 14meeting including Robinson promised no reprisals if theemployees returned to work, concluding, "Based on theentire record the undersigned does not find that suchagreement or promise was made."Finally, the arbitrator who did not discuss the cases ofthe other individual grievants concluded that the factorsusedtodeterminedisciplinewasproperandnondiscriminatoryC. Analysis of theIssues Presented RegardingDeferenceto the Arbitration Awarddischarge, moreover that the limitation on the arbitrator'sauthority in the collective-bargaining agreement precludedthe arbitrator in this case from fully considering thequestionof condonation which is presented by thiscomplaint In addition the General Counsel urges that the"due process" aspects of the Board's standards were notmet According to the General Counsel, because a unionofficer during the walkout on May 14 expressed someconcern to the strikers with regard to potential unionliability for the unauthorized strike, the "interests of LoydCWhirleyand the [Union] are not neccessarilyidenticalinthispeculiarsituation,and thus nopresumption of regularity should attach to the arbitrationproceedings "Furthermore,theGeneralCounselargues thatbecause there is no transcript of thearbitrationproceeding it is impossible to determinethe regularity of the proceeding. It is General Counsel'sposition that in view of the foregoing the evidenceadduced by Respondent on this record is insufficient toestablishthatthearbitrationproceedingwas "fairand regular."It is Respondent's position that the Board's standardsfor deference to the arbitration have been met and thatthishas been established in the record in this caseRespondent argues that the arbitrator's authority underthe contract did not preclude his consideration of the issueof condonation under the Act, but rather required it, thatthearbitratorinfactconsideredthequestionofcondonation under the Act, that the arbitrator's decisionwas not repugnant to the policies of the Act, and that theproceeding was "fair and regular "Thus the issues raised by the parties on the question ofdeferral to the arbitration are (1) whether the question ofcondonation posited by the complaint was considered bythe arbitrator and (2) whether the arbitration proceedingmet the Board's requirement of essential fairnessIt is well established that the Board is not precludedfrom adjudicating unfair labor practice charges eventhough they have been the subject of an arbitrationproceeding and award It is also well established that theBoard has considerable discretion to respect an arbitrationaward and decline to exercise its authority over allegedunfair labor practices if to do so will promote industrialpeace and stability by encouraging the practice andprocedure of collective bargainingThe Board's basic guides for its hospitable acceptanceof the arbitral process as set forth inSpielbergManufacturing Company,112 NLRB 1080, 1082,requireas to the arbitration that the "proceedings appear to havebeen fair and regular, all parties had agreed to be bound,and the decision of the [arbitrator] is not clearlyrepugnant to the purposes and policies of the Act " InInternationalHarvester Company,138NLRB 923, theBoard reiterated and elaborated on these standardsstatingthat it would withhold its authority to adjudicate unfairlabor practice charges involving the same subject matter,"unless it clearly appears that the arbitration proceedingswere tainted by fraud, collusion, unfairness,or seriousproceduralirregularitiesor that the award was clearlyrepugnant to the purposes and policies of the Act."General Counsel, recognizing the Board's policy as setforth above, nonetheless contends that in this case thereshould be no deferral to the arbitrator's award, which theparties had agreed would be final and binding, because heasserts it did not meet the standards which the Boardrequired In support of his position the General Counselasserts that the arbitrator did not consider all aspects oftheBoard'scondonationdoctrine in upholding thelWhether the question of condonation posited bythe complaint was considered by the arbitratorGeneral Counsel's argument on this aspect of the caseappears to be bottomed on what he perceives to be theapplication of a test for condonation at odds with that ofthe Board's as demonstrated by its decision inPackersHide Association, Inc ,152NLRB 655.° The General'The Board had found on the stipulated facts of that case that therespondent had condoned the discriminatee'sconduct in instigating abreach-of-contract strike and that his later discharge therefore wasviolative of Sec 8(a)(3) and (1) of the Act In that case the employees, ledby the discriminatee,a union steward,had walked out to protest thedischarge of Christiansen, a fellow employee, who had refused to performa temporary assignmentRespondent at 2 p m that afternoon told theemployees that they could come back to work but that Christiansen was"fired"Later that afternoon,respondent told the union representative "itwould be okay" for the employees to return to work but that he would nottake back Christiansen, that a meeting would be held with the union thefollowing afternoonAll employees returned to work the following dayWhen respondent met with the union the discipline as to Christiansen wasadjusted,but the union steward was discharged for instigating the strikeThe Board in finding condonation concluded on the facts that therespondent in returning the strikers to work said nothing about a meetingwith the union and made no reservation,actual or potential, limiting thestatus of the strikers in any respect upon their return to work The Boardnoted that at the time of the conversations returning the strikers to workthe respondent was aware of the discriminatee's role in the strike It wasthe Board's view that the scheduled meeting was to consider the dischargeof Christiansen and was not intended by the parties to leave open anyquestion pertaining to the discipline of the strikers,that respondent'sdecision to return the strikers had been to "forgive and forget" all aspectsof the strike including both leadership and participationAccordingly the W. R. GRACE & CO.503Counsel concedes that the arbitrator determined thatRespondent made no express promise to or agreementwith its employees that reprisals would not be taken fortheMay 14 walkout. However, the General Counselargues(citing the Board's Decision inPackersHide,supra)that condonation can occurin a mannerother thanby express promise or agreement and contends that thearbitrator did not consider this in reaching his decision. Insupport of this contention the General Counsel argues thatthe arbitrator's opinion does not reflect his considerationof this aspect of condonation General Counsel arguesfurther that, since the arbitrator's authority under articleIV, section 3 of the collectiveagreement'was "confinedexclusively" to the interpretation of the provisions at issuebetween the parties and he could not "add to, adjust, ormodify any provision of [the] Agreement," this precludedthe arbitrator, in determining whether Whirley's dischargewas for "good cause,"' from considering whether therewas such condonation of Whirley's strike conduct undertheAct as to make his discharge unlawful.' Relying onthe Board's decision in theRaytheoncase,'° the GeneralCounsel urges that since the arbitrator was precluded bythe contract from considering the question of condonationunder the Act and his opinion does not reflect that hemade such a determination, deference to his award wouldBoard concluded that by inviting the strikers to return to work, under thecircumstancespresent,therespondent had condonedthebreachofcontractThe Court of Appeals forthe EighthCircuit whichreversed the Board'sDecision(360 F 2d 59)viewed respondent's conduct in a different light Itnoted as regards respondent'saction in offering to return the strikers towork at 2 pinthat"This actionshould not be resurrected as evidence ofcondonation as the invitation was not accompanied with an indication ofwaiver of disciplinaryaction " It rejected the inference that the meeting thenext day was to discuss Christiansen's discharge merely, and found noevidence that the company"had any intention of `wiping the slate clean'and forgiving the strikers'misconduct" The courtfound nothing was saidto indicate that the permissible return to work resolved the problem in thatitwas for any duration other than until an orderly meeting could be heldand the matter discussed In the court'sview there was "an obviousmisunderstandingby theBoard of the doctrine of condonation"It stated"Condonationcan be found and is invocable only where there is clear andconvincing evidence that the employer has completely forgiven the guiltyemployee for his misconduct-andagrees to a resumption ofcompany-employee relationship as though no misconduct has occurredThe doctrine prohibits an employer from misleadingly agreeing to returnitsemployees to work and then taking disciplinary action for somethingapparently forgiven"As discussedinfra,the test for condonationarticulatedby the court,was later cited with approval by the Board inAmerican River Constructors.163 NLRB No 67'Art IV, sec 3,providesJurisdiction and authority of the Arbitrator of the grievance and hisopinion and award shall be confined exclusively to the interpretation ofthe explicit provision or provisions of this Agreement at issue betweentheUnion and the Company He shall have no authority to add to,adjust, change or modify any provision of this Agreement'The agreement provides(art 11) that -theManagement of the Company and the direction of theworking force includes the right todischarge for a good cause'General Counsel'sargument that condonation as applied to Whirley'sdischarge was considered only as applied to Whirley'somission on theapplication form, I find to be clearly without merit It is readily apparentfrom the arbitrator'sopinion that the issue of condonation relating toWhirley'sstrike activity was consideredThe arbitrator states(atp 5),"the Company was justified in discharging grievantWhitley for the May14thwalkout"and proceeds to find Respondent made no promise oragreement that there would be no discipline of strikers if they returned toworkThe arbitratoralso found that the delay in the dischargeof Whitleywas due to the absence of Operations Manager Frantzman with whomsuch disciplinary action had to be cleared''140 NLRB 883, enforcement denied(on other grounds)326 F 2d 471(C A 1)not be warranted under the Board's standardsIn response to the General Counsel's argument that thearbitratorwas precluded by the collective-bargainingagreement from determining the lawfullness of Whirley'sdischarge under the Act, the Respondent asserts that botharticle IV, section 3 of the contract, imposing limitationson the authority of the arbitrator, and article II of thecontract, limiting discharge to "good cause," must be readtogetherwitharticleVI,section2,entitled"Non-Discrimination " Under article VI, section 2, theUnion and the Company undertake to "abide by andcomplywithallapplicableFederalLaws banningdiscrimination in regard to hire, promotions and jobassignments" and emphasizes that the parties understand"that neither the Company or the Union or their agentsormembers will discriminate against or coerce anyemployee because of his membership or non-membershipin the Union . ."" On the basis of this provision theRespondentassertsthatthecontractcontemplatesprohibitions against discharge under the Act, and thearbitrator perforce was required to consider the unfairlabor practice question presented in the complaint inarriving at his decision as to Whirley's discharge under thecontractIn view of article II and article VI, section 2, of thecontract,and in light of the position taken by theRespondent in the arbitration proceeding as well as thelanguage of the arbitrator's opinion, I conclude that thecontract required the arbitrator to determine the legalityofWhirley's discharge in deciding whether there was"good cause" for the Employer's action. Thus, indiscussing theMay 25 strike in protest of Whirley'sdischarge the arbitrator in his opinion states, "Thedischarge of grievantWhirley .even if illegaland inviolation of the agreement does not justify the walkout.However the discharge of grievantWhirley does notappear to have been in violation of the agreement,orillegal."(Emphasis supplied ) Furthermore it appearsfrom the record in this case that the reference by thearbitrator to the lawfullness of Whirley's discharge was tothe Act Respondent, who apparently regarded the Act asapplicable to the question of whether there had beenemployer condonation of Whirley's conduct during theMay 14 strike, presented the question for the arbitrator'sdeterminationwithin the framework of the condonationdoctrine as applied under the Act. Thusin his arbitrationbrief theRespondentindiscussingthequestionofcondonation relied on casesarisingundertheAct inurgingto the arbitrator that the Company's action did notconstitutecondonation of Whirley's conduct. The casesargued to the arbitrator includedinter aliathe court'sdecision inPackers Hide Association v. N L R B , supra,and the test for condonation set forth by the court in thatcase."Art V1, sec 2,providesIBoth the Company and the Union agree that they will notdiscriminate against any employee because of sex, race, color, creed,age, nationality or religious beliefs and that both parties will abide byand comply with all applicable Federal Laws banning discrimination inregard to hire, promotions and job assignments It is understood that theapplicationof this Articleand Section applies specifically to suchdiscrimination as prohibitedby Federal Law such asdiscrimination dueto an employee'ssex, race,color, creed,age, nationality or religiousbeliefs2Itisadditionally understood that neithertheCompany or theUnion or their agents or members will discriminate against or coerceany employee because of his membership or non-membership in theUnion and all employees are equally free to become or not to becomemembers ofthe Union 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, even if the arbitrator was not requiredunder article VI, section 2, to consider thelawfulnessofWhirley's discharge under the Act, I nonetheless find,based on the law of condonation argued to the arbitrator,that the law applied in determining condonation was thatapplied in Board cases. And since the issue presented tothe arbitrator was the same as that which is presented bythe complaint and I am satisfied that the law applied wasalso the same as that which would be applied in thisproceeding, General Counsel's argument on this aspect ofthe case would be without meritIn concluding that the question of condonation wasdetermined under the law applied in Board cases, I findnomerit to the General Counsel's argument that thearbitrator's opinion reflects a test for condonation whichwould require an express promise by the Employer of nodisciplinaryactionSimilarly, I find no merit to theargument that the arbitrator's finding that "PersonnalDirector Robinson spoke to the employees on the night ofMay 14, 1968 and `informed the assembled group of theirillegalaction and requested them to return to work"'demonstrates a misapplication of the Board's condonationdoctrine since under the Board's Decision inPackersHidethis would support a finding of condonation In thefirstplace I am not persuaded in this case that becausethe arbitrator directed his attention to the question of analleged express promise to forgive the employees' strikeactivity it follows therefore that the arbitrator did notconsider all the circumstances in arriving at his conclusionthat there was no employer condonation It appears ratherthat the arbitrator in directing his attention to thequestion of an express promise by the Employer wasmerely meeting the thrust of the Union's factual argumentat the arbitration proceeding In addition I note that thethe case was "Based on the entire record " Furthermore, Ifind that the court's decision inPackers Hide,which wasargued to the arbitrator, does not delineate a test at oddswith that of the Board. For while the reviewing court inPackers Hidebelieved the Board had applied a test in thatcase different from that which in its view the law required,the Board thereafter indicated that it had no disagreementwith the court regarding the test to be followedFor inthe latter case ofAmerican River Constructors,163NLRB No 67, the Board in passing on a question ofcondonation expressly relied on the test articulated by thecourt inPackersHide,stating "A court of appeals hasrecently stated that the Board's doctrine of condonation'prohibits I an employer from misleadingly agreeing toreturn its employees to work and then taking disciplinaryaction for something apparently forgiven "' Thus relianceby the arbitrator on the test set forth by the court inPackersHidecould not in the circumstances be said todepart from the standards applied by the Board in suchcases, so as to have resulted in a decision at odds with theBoard's view of the law.' 2"If the General Counsel by his argument is suggesting withholdingdeference to the arbitrator'saward because the arbitrator'sresult inapplying a proper test of condonation differs from that which might bereached by the Board,his argument is clearly without merit The scope ofreviewof an arbitrator'sdecisiondoes not comprehend withholdingdeference to an award where the arbitrator,inweighing the inferenceswhichmay reasonably be drawn from the facts,hasmade a findingdifferent from that which the Board may have reached in considering thematterdenovoSpielbergManufacturing Co , suprain any event it doesnot follow from the Board's opinion inPackers Hidethat it would havefound condonation in this case Applying the proper test,the issue becomesone of fact turning on the peculiar circumstances in each case InPackersAccordingly, I conclude that the arbitrator was notprecluded in this case from considering the issue ofcondonation as posited by the unfair labor practicecomplaint, that the issue was litigated, that the lawpresented for his consideration in resolving the issue wasthe law applicable in cases arising under the Act, and thathis decision, which I find evidences his consideration ofthe lawfulness of the discharge, in any event does notreflect a misapplication of the law to be applied, and isnot clearly repugnant to the policies of the Act 132.Whether the arbitration proceeding met theBoard's requirements of essential fairnessThe remaining question raised by the General Counsel'sargument opposing deferral to the arbitrator's award iswhether the standard of "due process" required by theBoard in arbitration proceedings has been met in thiscaseAs noted earlier the Board has stated that it willdefer to an award "unless it clearly appears that thearbitration proceedings were tainted by fraud, collusion,unfairness, or serious procedural irregularities .."' ° Thegrounds urged by General Counsel in opposition todeferral fall short of meeting this standardAs more fullydiscussed below, I find that the fact merely that a localunion official at the start of the strike expressed someconcernforpotentialunion liability is insufficientparticularly on the facts of this case to preclude deferralto the arbitrator's awardSimilarly, I find that theabsence of a transcript of the arbitration proceedings to bean inadequate basis for withholding Board deferral, eitheras a general matter or in the circumstances of this caseFinally, I find that the Respondent in any event hasadduced sufficient evidence on this record to vitiate anysuspicion of "unfairness" which the General Counsel'scontentionsmay suggest and that nothing further isrequiredThe Union's expression of concern for liability for thebreach-of-contract strike, I find, would be insufficient, inthe circumstances in which it occurred, to infer that theUnion had an interest adverse to Whirley so as to raise asubstantialquestionwhether theUnion adequatelyrepresentedWhitley in the arbitration. In this case thecontract (article III, section 1 and 2) specifically exemptedtheUnion from any liability for a breach-of-contractstrikewhen, as here, the Union did not "encourage,Hide,unlike this case, the Board found,inter aim,that when the employerwas discussing the strikers' return to work it had made clear that theemployee whose discharge had caused the strike would not be taken back,and at the time of these discussions the employer was fully aware that thealleged discriminatee had instigated the walkout These circumstances maywell have contributed to the Board's finding that the absence of any otherreservation, such as disciplining the known instigator of the strike inreturning the employees to work, constituted condonation by the employerFurthermore in this case, even assuming the arbitrator did not rely onRobinson's testimony that he had stated at the meeting of May 14 that hecould make no promises regarding reprisals for the unlawful strike activity,there is the arbitrator's finding that the Company had been "plagued" by anumber of walkouts and testimony that during negotiation of the currentcontract the Employer had stated that employees would be disciplined forfuture breaches of the no-strike provision"SeeDenver-ChicagoTruckingCompany. Inc,132NLRB 1416,ModernMotor Express, Inc ,149NLRB 1507, compareRaytheonCompany.supra,Monsanto Chemical Company,130 NLRB 1097In view of all the foregoing reasons underlying my conclusions in thisaspect of the case, 1 did not find it necessary to rely on, nor did I considerin reaching this result, the arbitrator's postarbitration letter stating that heconsidered the question of condonation under the Act (Resp Exh 16"InternationalHarvester Company,supra W. R. GRACE & CO.sanction,or approve" the strike and actively sought to"discourage and endeavor to prevent or terminate" suchstrike." It was during the act of fulfilling this verycontract obligation at the start of the strike that a localunion officer remarked that the Union might suffer if theemployees did not return to work This remark, whichapparently was intended to bring about a cessation of thestrike, I find, in view of the Union's exemption fromliability under the contract did not reflect any real concernby the Union. Furthermore, apart from finding thisevidence in itself to be insufficient as a basis for inferringthat the Union would not fully represent Whirley, therecord in this case, as discussed more fullyinfra,refutesthis suggestion.Similarly, the argument that the lack of a transcriptprecludesBoard deferral to the arbitration award isunpersuasive both as a general matter and in this case Toadopt the view that a transcript of an arbitrationproceedingisa sine quanonto Board deferral, as GeneralCounsel has suggested on this record, would impose anunnecessary requirement on the parties and derogate fromthefullencouragement of the private settlement ofdisputesbyaddingaburdensome expense to theagreed-uponmethod of settlement. This is a very realconsideration,as isdemonstrated by the fact that in thevastmajority of arbitration proceedings no transcript ismade ' 6Moreover,theBoardhasindicatedinDenver-Chicago Trucking,132 NLRB at 1421, that it willnot "fix standards of formality in procedure on the part ofgrievance and arbitration panels which must be met beforetheirawards could receive endorsement," stating "Weconsider it enough underSpielbergif the proceduresadopted meet normal standards as to sufficiency, fairness,and regularity. As to these, each case must rest on its ownbottoms." And, it does not appear that the Board hasconsidered the absence of a transcript, without more, as asufficient basis to abstain from the exercise of its policy of"hospitable acceptance" to an arbitration award whichotherwise meets theSpielbergstandards. Thus it appearsfrom a close reading ofModern Motor Express, Inc ,149NLRB 1507, 1511, that,inDenver-Chicago, supra,wherein the Board deferred to the decision of a bipartite"Under this contract provision there is an additional requirement thatthe International Union upon written notice from the Local Union or theEmployer, will notify the Local Union that the strike is unauthorized andthat the employees should cease the violation There is no suggestion inthis record that this requirement was invoked,or if invoked,that it was notfulfilled"See Arthur M Ross,TheWell Aged Arbitration Case,11 Industrialand Labor Relations Review, p 262(1958), in which it is pointed out thatfrom a survey conducted by the American Arbitration Association it waslearned that in only 22 7 percent of the cases reviewed was there atranscript of the arbitration proceeding it was also noted that in the 22 7percent of the cases where there was a transcript of the proceeding that theaverage time from hearing to decision was 4 5 months-in the other 77 2percent of the cases where there was no transcript the average time fromthe hearing to decision was only 14 months In this case the contractrequired that the arbitrator's decision issue within 30 days,which it did"Trial Examiner Thomas Wilson, who presided at the trial in both cases,after recounting the procedure followed in theDenver-Chicagocase, notedin his decision inModern Motor(at 1511), as regards the proceedingbefore the bipartite board in that case(the Cleveland Committee),that,"On all matters of procedures the grievance machinery in the instant caseswas an exact counterpart of these in theDenver-ChicagocaseIn fact theCleveland Committee had added one improvement in that it provided atranscript of the proceedings" (Emphasis supplied )505board for the resolution of disputes under the governingcollective-bargaining agreement, there was no transcript ofthe hearing before the bipartite board "Finally where there is no transcript of the arbitrationproceeding and there is some evidence which purports toderogate from a finding of essential fairness in theproceeding, this itselfmay be litigatedThe ultimatedetermination of whether deference is to be accorded thearbitralaward can be made on the basis of evidencedeveloped in the record of an unfair labor practiceproceeding.Such a hearing, as here, can serve toilluminate whether there has been essential fairness in thearbitration proceeding.Based on the record in this case a refusal to defer tothe arbitral award for the lack of a transcript of theproceeding would be unwarranted Respondent Companyestablished through witnesses called in this proceeding thatevidencewas adduced under oath at the arbitrationhearing which would have fully developed what occurredat the meeting during which the Company's conduct isasserted to have constituted condonation. Thus, theevidence in this record demonstrates that the parties wereprovided the opportunity to present their conflicting viewsof what occurred Respondent's witness Robinson statedin this record that he had testified substantially the samein this proceeding as he had at the arbitration hearing.And it is uncontradicted that the alleged discriminatee wasrepresented by an International union representative, thathe was afforded the opportunity to call witnesses, andindeed called 12 or 13 witnesses who testified at thearbitration proceeding concerning the events which hadoccurred, including the statement allegedlymade byRobinson that there would be no disciplinary action if theemployees returned to work This evidence, as well as theargumentsmade to the arbitrator as reflected by hisopinion, adequately refutes any suggestion thatWhirleywas not fairly represented by the Union and provides abasis in this case for the conclusion that the arbitrationproceeding met the test of essential fairness required bythe Board for deferral to the arbitral award.D ConclusionAccordingly, I find that the Board should defer to thedecision of the arbitrator. It is thus unnecessary to decidethe substantive merits of the complaint"CONCLUSIONS OF LAW1.W. R. Grace & Co., SouthbridgePlastics Division, isan employerengaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2Local Union No. 759 andthe InternationalUnion ofUnited Rubber, Cork, Linoleum andPlasticWorkers ofAmerica, AFL-CIO, are now,and have been at all timesmaterial herein, labororganizationswithin the meaning ofSection 2(5) of the Act.3The arbitrationaward upholdingthe discharge ofLoyd Whirley by theRespondent is entitled to deferenceRECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety."SeeEazorExpress. Inc,172 NLRB No 201